Citation Nr: 0004729	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  96-26 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness, to include whether the charged indebtedness is 
valid.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The appellant had a verified period of active duty in the 
United States Navy from September 1982 to November 1985, but 
the record reflects that he is receiving retirement benefits 
for twenty years of active duty service in the Navy.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1994 decision of the 
Committee on Waivers and Compromises (the Committee) of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The procedural history of this case is 
set forth in the Board's remands of January 1998 and May 
1998.


FINDINGS OF FACT

1.  In February 1989, the appellant financed the purchase of a 
house located in Cocoa, Florida, using a VA-guaranteed loan.

2.  A notice of default was received by VA in December 1991, 
which noted that the first default was on October 1, 1991.

3.  The record reflects that the appellant was provided with 
sufficient and adequate notice of the default and 
foreclosure.

4.  Following the appellant's default, the property was sold 
for an amount less than the outstanding principal, interest 
and foreclosure costs, and the resulting deficiency of 
$14,899.69 was charged to the appellant.

5.  The evidence in this case shows that the appellant's 
default in 1991 was due to an over-extended financial 
situation attributable to his inability to sell the property 
prior to foreclosure while also maintaining his other 
financial obligations, including his mortgages on other rental 
properties.

6.  There is no evidence of fraud, misrepresentation, or bad 
faith involved in the creation of the indebtedness.

7.  It is not shown by the evidence that VA was at fault in 
the creation of the indebtedness or that recovery of the 
indebtedness would nullify the objective for which benefits 
were intended.

8.  Failure to make restitution would result in unfair gain to 
the appellant.

9.  The appellant did not relinquish a valuable right or incur 
a legal obligation in reliance on VA benefits.

10.  The evidence shows that the appellant was responsible for 
the events that led to the default and foreclosure in this 
case and therefore, it is established that he was at fault in 
the creation of the debt.

11.  The evidence in this case does not support the 
appellant's contentions that he would be denied the basic 
necessities of life as a result of collection of the 
outstanding loan guaranty indebtedness.


CONCLUSIONS OF LAW

1.  After default, there was a loss of the property which 
served as security for the VA guaranteed loan.  38 U.S.C.A. 
§ 5302(b) (West 1991 & Supp. 1999); 38 C.F.R. § 1.964(a) 
(1999).

2.  The charged loan guaranty indebtedness was validly 
established and has been correctly calculated in the amount 
of $14,899.69 following resale of the property by VA.  38 
U.S.C.A. § 3732 (West 1991 & Supp. 1999); 38 C.F.R. §§ 1.911, 
36.4321, 36.4323 (1999).

3.  Recovery of the outstanding loan guaranty indebtedness 
would not be contrary to the standard of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§ 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  That is, the Board finds that his claim is plausible 
and may be capable of substantiation, necessitating a 
thorough review of the evidence.  Further, the Board finds 
that the claim has been adequately developed for appellate 
purposes by the RO, and no additional development is 
warranted at this time.

Background

The pertinent facts in this case are as follows:  In February 
1989, the appellant financed the purchase of a house in 
Cocoa, Florida, using a VA guaranteed home mortgage loan.  
38 U.S.C.A. §§ 3701 et seq. (West 1991 & Supp. 1999).  The 
amount of the loan was $49,950, secured by Mortgage and 
Mortgage Note.  A "Notice of Default" received by VA in 
December 1991 indicated that the first uncured default was on 
October 1, 1991.  This default was never cured.  The record 
reflects that the appellant defaulted on his mortgage 
obligation due to reported rental income curtailment.  He 
stated on appeal that had remarried shortly before the 
default and moved out of the subject property at which time 
he attempted to rent it.  His attempt to rent the properly in 
the July-August 1991 time frame is corroborated by documents 
in the claims file.  Unfortunately, he claimed that due to 
the depressed economy and/or unreliable renters, he could not 
keep the place rented and the mortgage paid due to he and his 
wife's other mortgage obligations on a combined fourteen 
properties.

Following receipt of the noteholder's "Notice of Intention 
to Foreclose" in January 1992, VA sent a letter to the 
appellant's address provided on the Notice of Default and 
Notice of Intention to Foreclose in April 1992 informing him 
of the pending foreclosure action.  However, the record 
reflects that this letter was returned by the Postal Service 
as undeliverable as "attempted, not known."  
Notwithstanding VA's failed attempt to contact the appellant, 
the record reflects that mortgage foreclosure proceedings 
were initiated against him in his name in March 1992.  There 
is no doubt that the appellant was well aware of his default 
and the mortgage foreclosure proceedings as the record 
reflects that he was in contact with the holder prior to and 
during the course of the foreclosure proceedings.  On this 
point, the record reflects that he retained the services of 
an attorney in connection with this matter during which time 
correspondence/legal filings was exchanged between the 
parties prior to the filing of the March 1992 complaint 
(concerning a failed mortgage-assumption of the property by a 
third party which the appellant blames on the holder's delay 
in processing his September 1991 request for same) and during 
the course of the judicial process (the attorney filed an 
Answer in March 1992 denying, in part, the allegations 
contained in the complaint; the copy sent to the appellant 
for his own records appears in the claims file).

Following issuance of a summary judgment against the 
appellant on this matter in June 1992, the property was sold 
at a foreclosure sale on July 23, 1992.  The mortgage holder 
subsequently filed a claim under the loan guaranty, which was 
satisfied, in part, by VA.  In September 1992, the appellant 
was found to be responsible for the outstanding loan guaranty 
indebtedness and collection efforts were initiated.  See 
Advice Regarding Indebtedness of Obligors on Guaranteed or 
Insured Loans, VA Form 26-1833 (Sept. 25, 1992).

The factual circumstances leading to the above-described 
default have been thoroughly set forth by the RO in its 
statement/supplemental statements of the case, as well as by 
the Regional Counsel in its opinion of May 31, 1999.

Validity of the Indebtedness

The appellant, in addition to requesting a waiver of 
indebtedness, is also challenging the validity of the 
indebtedness based on the alleged right of VA to collect the 
loan guaranty indebtedness, claiming, in substance, that his 
due process rights were violated by inadequate notice of the 
mortgage foreclosure proceedings.  A claimant has the right 
to dispute the existence of the loan guaranty indebtedness, 
and he or she may exercise the right to dispute the debt and 
request a waiver of the debt simultaneously, as has been done 
in this case.  38 C.F.R. § 1.911(c) (1999); Smith v. 
Derwinski, 1 Vet. App. 267, 272 (1991) (citing Bahnmiller v. 
Derwinski, 923 F.2d 1085, 1087 (4th Cir. 1991)); see also 
VAOPGCPREC 6-98, 63 Fed. Reg. 31264 (1998).

VA's right to recover loan guaranty debts is predicated on 
two legal theories: indemnity and subrogation.  VA may seek 
reimbursement under either or both theories.  38 C.F.R. 
§ 36.4323 (1999); Stone v. Derwinski, 2 Vet. App. 56, 57 
(1992).  With respect to VA's right to collect the loan 
guaranty indebtedness, the Board finds that collection of 
this debt has been established against the appellant based on 
the theory of indemnity.  The record reflects that when the 
appellant obtained this loan in February 1989 he agreed in 
contractual terms to indemnify, or to repay, the Government 
for any loss to the government incurred on the loan guaranty.  
The law is clear that VA, as guarantor of a loan, has a right 
of indemnity, independent of any right of the lender, to seek 
reimbursement for amounts paid on account of the liabilities 
of the veteran.  38 U.S.C.A. § 3732; 38 C.F.R. § 36.4323(e).  
VA's right to indemnity has been upheld by a decision of the 
United States Supreme Court.  See United States v. Shimer, 
367 U.S. 374, 81 S.Ct. 1554, 6 L.Ed. 2nd 908 (1961).  The 
Board notes that the Regional Counsel concluded in its 
decision of May 31, 1999, that the charged loan guaranty 
indebtedness was valid and enforceable against the appellant 
on the legal theory of indemnity.

With respect to the appellant's contentions that his due 
process rights were violated on account of VA's failure to 
inform him of the mortgage foreclosure proceedings, the Board 
finds no merit to these contentions.  Although VA's attempt 
to contact him by letter regarding this matter failed due to 
a bad address, the undisputed facts in the case show that he 
received timely and adequate notice that such action was 
going to take place, and further, that he took a number of 
actions to protect his interests, as detailed above.  VA's 
General Counsel has held that in instances where there is 
evidence that the holder notified the veteran of the 
foreclosure and VA did not, as happened here, ". . . the 
case should be reviewed to determine if under all the 
circumstances the holder's notice was sufficient to apprise 
the veteran of the pendency of the action and afford the 
veteran an opportunity to protect his interests.  Unless 
there is a reasonable showing that, if the veteran had 
received additional notice from VA, the veteran could and 
would have taken additional action that might have materially 
affected his or her liability, the holder's notice should be 
considered sufficient to satisfy due process."  See 
VAOPGCPREC 15-94, 59 Fed. Reg. 54673 (1994) (citing Boley v. 
Brown, 10 F.3d 218, 222-223 (4th Cir. 1993)).

In this case, the Board finds nothing persuasive in the 
appellant's contentions which would show that any additional 
action he could or would have taken had VA's notice letter of 
April 1992 been received by him might have materially 
affected his liability on the loan guaranty debt.  As 
detailed above, the appellant had already been in extensive 
contact with the noteholder prior to when VA sent the letter 
and, through his attorney, remained in contact throughout the 
foreclosure proceedings.  During this time frame, he 
attempted to negotiate an assumption by a third party and he 
filed an Answer in response to the foreclosure complaint.  In 
this regard, it is shown that he was well aware of the 
foreclosure proceedings and his rights to contest the matter 
and/or negotiate other terms.  The constitutionality of a 
foreclosure action depends not on the subjective 
understanding of the property owner, but on the objective 
propriety of the procedures used; thus, notwithstanding VA's 
failed attempt to notify him of the foreclosure, the fact 
that he was served in this matter by the noteholder and 
availed himself of various defenses in connection therewith, 
satisfies the constitutional notice considerations that VA is 
required by law to provide.  VAOPGCPREC 15-94, supra; see 
also Buzinski v. Brown, 6 Vet. App. 360 (1994).

Accordingly, in view of these findings, and based on the 
above-cited opinion of the General Counsel, the Board 
concludes that the indebtedness is facially valid and 
enforceable as to the appellant under the theory of 
indemnity.

The appellant has also disputed the validity of the 
indebtedness on the basis that VA incorrectly calculated the 
amount of the debt.  The Board finds no merit to this 
argument as well.  The total indebtedness with respect to a 
defaulted loan is the amount equal to the total of the unpaid 
principal of the loan, accrued interest on the loan at the 
time of the foreclosure sale and such reasonably necessary 
and proper charges associated with the liquidation of the 
loan, including advances for taxes, insurance and maintenance 
or repair of the real property securing the loan.  
38 U.S.C.A. § 3732(c)(1)(D) (West 1991 & Supp. 1999).  In 
September 1992, VA paid the mortgage holder $14,899.69 under 
the terms of its loan guaranty obligation.  This amount was 
derived from the outstanding indebtedness on the loan 
($55,725.61) less the "upset bid" amount ($40,522.00) and a 
credit on the title policy ($303.92).  The record on appeal 
reflects that following conveyance of the property to VA 
according to the terms of the foreclosure sale, the subject 
property was resold by VA for the gross sales price of 
$43,600.00, which did not result in any net gain to VA; in 
fact, VA sustained a net loss of $15,917.98.  Thus, for 
purposes of his claim, the calculated total loan guaranty 
indebtedness (or the total loss sustained by the Secretary as 
result of the appellant's default, foreclosure and the costs 
associated with the resale of the property) was $14,899.69.  
A detailed accounting of this figure was provided to the 
appellant by letter dated in July 1999.  Given these facts, 
the Board finds no plausible basis to conclude that the 
amount of the indebtedness is incorrect.

Accordingly, the Board concludes that the loan guaranty 
indebtedness in the above-cited amount was validly 
established and therefore was enforceable against the 
appellant by VA.  38 C.F.R. § 36.4321 (1999).

Waiver of the Indebtedness

Waiver of recovery of loan guaranty indebtedness may be 
authorized in a case in which collection of the debt would be 
against equity and good conscience.  38 U.S.C.A. § 5302(b) 
(West 1991).

"Equity and good conscience," will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the United States of America.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:  (1) Fault of debtor; (2) Balancing of faults 
between debtor and VA; (3) Undue hardship; (4) Defeat the 
purpose for which benefits were intended; (5) Unjust 
enrichment; and, (6) Changing position to one's detriment by 
reliance on VA benefits through relinquishment of a valuable 
right or incurrence of a legal obligation.  See 38 C.F.R. 
§ 1.965 (1999); see also Ridings v. Brown, 6 Vet. App. 544, 
546 (1994).

The Board concludes that no fraud, misrepresentation or bad 
faith was involved in the creation of the indebtedness and 
thus, consideration of waiver of recovery of the debt under 
the standard of equity and good conscience is not precluded 
by law.  In this respect, the Board found no evidence of a 
willful intent on the part of the appellant to seek an unfair 
advantage.  However, the Board finds no circumstance that 
would relieve his responsibility with respect to the 
outstanding indebtedness arising from his default on the 
loan.

Regarding the elements of equity and good conscience, the 
Board finds no evidence that recovery of the indebtedness 
would defeat the purpose for which the benefits are intended 
nor that reliance by the appellant on VA benefits resulted in 
the relinquishment of a valuable right or the incurrence of a 
legal obligation.  Furthermore, there is no evidence of fault 
on the part of VA.  Accordingly, consideration must be given 
to the remaining elements of fault of the debtor, undue 
hardship and unjust enrichment.

After having carefully considered all of the evidence of 
record, the Board finds that the appellant was at fault in the 
creation of the loan guaranty indebtedness.  As indicated 
above, he defaulted on his mortgage payment in October 1991 
and this default was never cured.  Documents in the loan 
servicing file reflect that his default was primarily due to 
an over-extended financial situation due to his inability to 
rent or sell the property prior to foreclosure while also 
maintaining his other financial obligations, including his 
mortgages on additional rental properties owned by him and his 
wife.  Nevertheless, although his difficult personal and 
financial situation existing at the time of his default and 
any real or potential difficulties arising out of that 
situation were indeed unfortunate, this situation did not 
abrogate the underlying legal responsibilities pertinent to 
the loan or resulting indebtedness and, therefore, will not 
serve to mitigate the degree of fault shown in this case.  A 
finding of fault under the standard of equity and good 
conscience does not require malice aforethought or bad faith.  
The Board only needs to find that the appellant's actions that 
were within his control caused or contributed to the default.

It is important to note that while he attempted to maintain 
the mortgage after moving out of the property following his 
marriage by leasing it, it was his decision alone to forego 
mortgage payments on the property once the rental arrangement 
fell through.  He may have been motivated by an attempt to 
maintain mortgages on other rental properties, but that did 
not abrogate his legal obligation on the VA-guaranteed 
property in question.  The Board does not find it unreasonable 
to assume that a person of the appellant's age, general 
knowledge, and position in the community as a landlord-
homeowner would be expected to take any and all actions deemed 
necessary to avoid a default on the subject property given the 
circumstances presented by his decision to maintain mortgages 
on many rental properties.  Thus, for these reasons, the 
default in this case is shown to have been caused by the 
actions of the appellant within his control for which he was 
legally responsible.

Regarding undue hardship, the appellant's most recent 
financial information, dated in July 1999, reflects that he 
lived in a home with his wife with no minor dependents, that 
he had been employed since 1989 as a quality inspector with a 
space contractor, and had over $3,300 in combined monthly 
income.  He reported over $3,000 in monthly expenses, 
however, and detailed many of the personal and business 
losses that he claimed resulted in a negative monthly balance 
of income to expenses of over $1,300.  Nevertheless, the 
Board does not find evidence that the appellant would be 
deprived of the basic necessities of life by adjusting his 
outlays for many of his expenses so that monies could be 
applied to pay off the loan guaranty indebtedness.  Moreover, 
the Board finds that his reported expenses for food in the 
monthly amount of $800 appears somewhat excessive for just 
two people, the appellant and his wife, even if accounting, 
for the additional cost to buy "special" food due to 
illness.  In addition, the Board notes that he has 
significant funds invested in real estate and engages in the 
renting of properties for profit.  The Board has taken into 
consideration the appellant's contentions regarding his 
wife's business losses and their medical problems, but the 
bottom line here is that their significant monthly income and 
resources do not demonstrate with any reasonable degree of 
believability that their basic necessities of life would in 
any way be jeopardized by making certain adjustments to their 
expenses and resources to pay off this loan guaranty debt.

The element of "undue hardship" is invoked only where the 
collection of the debt would seriously impair the veteran-
debtor's ability to "provide his/her family with the basic 
necessities of life."  See VBA Circular 20-90-5 (February 
12, 1990).  In this case, there is no evidence which shows 
that he would be denied these necessities by paying off this 
debt in reasonably monthly installments.  The veteran-debtor 
is reminded that he is expected to accord a government debt 
the same regard given to any other debt.  Furthermore, the 
failure of the Government to insist upon its right to 
repayment of this debt would result in unjust enrichment at 
the expense of the Government.  On these facts, the Board 
finds that the element of undue hardship is not shown in this 
case to justify a waiver of the debt.

Accordingly, the Board concludes that a waiver of the loan 
guaranty indebtedness is not in order, based on the standard 
of equity and good conscience.  38 C.F.R. §§ 1.964(a)(2), 
1.965(a) (1999).



.......................................................(CONTINUED ON NEXT PAGE) 


ORDER

The loan guaranty indebtedness charged to the appellant was 
validly established.

Waiver of recovery of the loan guaranty indebtedness is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

